PROMISSORY NOTE







AMOUNT  

Up to US$200,000

ISSUANCE DATE

April 1, 2008

MATURITY DATE

 

April 1, 2009




         FOR VALUE RECEIVED, UOMO Media Inc. (“Borrower”), a Nevada corporation,
having an address of 161 Bay Street, 27th Floor, Toronto, Ontario, M5J 2S1,
Canada, hereby promises to pay to the order of Next Level Ltd., (“Lender”),
located at Runaway Bay, St. John’s, Antigua, West Indies, the sum drawn up to
two hundred thousand U.S. Dollars (US$200,000), together with interest on the
unpaid principal amount, upon the terms and conditions specified below.




         1.     ADVANCES. At any time during the term of this Note, Borrower
may, at its sole option, draw down amounts up to an aggregate of US$200,000
under the terms set forth herein.  The aggregate unpaid principal balance
outstanding, if any, at any time during the term of this Note shall be referred
to as the “Principal Amount.” Advances under this Note shall be made upon
written request by Borrower to Lender in the form of a Draw Request attached as
Exhibit A hereto.  Draw Requests shall be sent to Lender at the address set
forth above.  All Draw Requests submitted by Borrower shall be funded within 10
days from the date Lender receives the Draw Request (each a “Draw Date”).




         2.     TERM. The Principal Amount shall be due and payable on demand by
the Lender, but in no event shall the Principal Amount and all interest accrued
be paid later than April 1, 2009 (the “Maturity Date”).




          3.     RATE OF INTEREST. Interest payable on the Principal Amount
shall accrue at a fixed rate equal to the prime interest rate plus 2%. Interest
shall be calculated at the end of each month based on the outstanding Principal
Amount at the end of that month on the basis of a 360 day year. Outstanding
interest is due at the time the Principal Amount is due as set forth in this
Note.  Interest shall only accrue on sums advanced and received by Borrower
under this Note.




         4.     PREPAYMENT. Prepayment of the Principal Amount and interest may
be made at any time, in any amount, without penalty.




         5.     NOTE DUE AND PAYABLE. The entire unpaid Principal Amount and
accrued interest under this Note shall become immediately due and payable upon
the insolvency of the Borrower, the commission of an act of bankruptcy by the
Borrower, the execution by the Borrower of a general assignment for the benefit
of creditors, or the filing by or against the Borrower of a petition in
bankruptcy or a petition for relief under the provisions of any bankruptcy,
insolvency, company creditors’ arrangement, similar statute, or any other
statute applicable to the relief of debtors, of the United States, Canada, or
any other jurisdiction, and the continuation of such petition without dismissal
for a period of 90 days or more.





Page 1 of 4







         6.     WAIVER. No previous waiver and no failure or delay by the Lender
or the Borrower in acting with respect to the terms of this Note shall
constitute a waiver of any breach, default, or failure of condition under this
Note or the obligations secured thereby. A waiver or modification of any term of
this Note or of any of the obligations secured thereby must be made in writing
and signed by a duly authorized officer of the Lender and shall be limited to
the express terms of such waiver.




         The Borrower hereby expressly waives presentment and demand for payment
on the Maturity Date.




         7.     CONFLICTING AGREEMENTS. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
any advances evidenced by this Note, the terms of this Note shall prevail.







         8.     GOVERNING LAW. This Note shall be construed in accordance with
the laws of the Province of Ontario, Canada and the laws of Canada applicable
therein, and the parties stipulate to the personal jurisdiction of the courts of
the Province of Ontario.




[The remainder of this page is intentionally left blank; Signature page to
follow.]





Page 2 of 4







IN WITNESS WHEREOF, the parties hereto have executed this Promissory Note as of
the 1st day of April, 2008.  










Borrower:

UOMO MEDIA INC.







Authorized signature:

/s/ Jueane Thiessen

__________________

                                                       

Jueane Thiessen

Chief Financial Officer

















Page 3 of 4







EXHIBIT A

DRAW REQUEST







UOMO Media, Inc. (“Borrower”) requests that Next Level Ltd. (“Lender”) advance
       
$ ________________ under the Promissory Note, dated April 1, 2008.  Advances
should be made as follows:




[insert wire instructions or other instructions for payment]







Dated:  ___________

UOMO Media, Inc.







By: ________________




Its: ________________








Page 4 of 4





